Citation Nr: 1636024	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-43 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

On an August 2010 VA Form 9, the Veteran indicated that he wished to have a Board hearing in Washington, DC. The Veteran was originally scheduled for a hearing to be held on February 11, 2016, but was postponed until July 11, 2016. In a May 2016 letter, the Veteran was notified of the scheduled hearing. However, the Veteran failed to appear as scheduled. As the Appellant was properly notified of the time, date and location of his scheduled hearing and failed to appear, his hearing request is deemed withdrawn.

In a December 2015 Statement of Accredited Representative in Appealed Case (filed in lieu of VA Form 646), the Veteran, through his representative, lists the issues of service connection for diabetes mellitus type II, evaluation of hemorrhoids currently evaluated as 0 percent disabling, service connection for left hip condition, service connection for neck pain, and service connection for skin rashes and itching as a result of exposure to herbicides. However, the Board notes that the only issue that has been properly appealed, and currently before the Board, is the issue of service connection for diabetes mellitus type II, to include as a result of exposure to herbicides. While the Veteran has filed the Statement of Accredited Representative in Appealed Case in lieu of a VA Form 646 listing the outstanding issues, the Veteran has not filed a VA 9 concerning these issues. Moreover, even if the Board were to construe the December 2015 Statement of Accredited Representative in Appealed Case as a VA Form 9, this was not timely filed, given that the rating decision was dated April 2014.

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

FINDINGS OF FACT

1. The Veteran has a current diagnosis of diabetes mellitus type II.

2. The evidence is at least in equipoise as to whether the Veteran had active military service in the Republic of Vietnam and therefore is presumed to have been exposed to Agent Orange and/or other herbicide agents.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, diabetes mellitus is presumed to have been incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.313 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412  (2004).

II. Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

The law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service. Diabetes mellitus is one of the diseases listed. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii). 

The Veteran's VA treatment records indicate a diagnosis of diabetes mellitus type II. VA treatment records from February 2006 to May 2008 note a diagnosis of diabetes mellitus type II, with the diagnosis date recorded as 2005. The Veteran's treatment records consistently note a family history that is negative for diabetes, and consistently report the Veteran's contention that he was exposed to Agent Orange/ dioxin while serving in Vietnam. Therefore, the first prong of service connection, a current disability, has been met.

Additionally, the Board finds that the presumption of service connection applies in this case. The Veteran contends that he has diabetes mellitus II as a result of his exposure to herbicides while in service during the Vietnam War. In statements dated October 2009 and August 2010, the Veteran states that he was a seaman during the Vietnam War, as part of the Commander Carrier Division 7, and was onboard the USS Oriskany from June 1970 to December 1970. He further explained that while the Ship was in the Tonkin Gulf of Vietnam, he was scheduled to leave to the home in the Philippines in November, and that his Flag Lieutenant arranged for him to fly there, but with a connection flight in Da Nang, Vietnam, by way of a C-1 plane (small carrier plane). The Veteran contends that he was the only person on the small plane to Vietnam and that he remained in Da Nang for some time before getting a flight to the Philippines.

In October 2009 and April 2013 statements, the Veteran further noted feeling hungry and lightheaded in service, with low blood glucose levels. While the Veteran is competent to report his perceived symptoms in service, the Veteran is not competent to assert a nexus of diagnosis of his diabetes. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Nevertheless, the Board finds that the evidence is at least in equipoise as to whether the Veteran had service in Vietnam. The Veteran's DD-214 notes a birthplace of and entry location of Baguio City, Philippines, and notes the Veteran's following remarks: Vietnam Service Medal, Sea Service Deployment Ribbon, Republic of Vietnam Campaign Medal, among others. Moreover, the Veteran's military personnel records indicate service in the Commander Carrier Division 7, and service onboard the USS Oriskany.

Furthermore, the RO received a Defense Personnel Records Information Retrieval System (DPRIS) response, which indicates that the USS Oriskany conducted special operations on Yankee Station in the Gulf of Tonkin from June 1970 to November 1970, and deck logs confirm that the USS Oriskany was at sea on Yankee Station in the Gulf of Tonkin for at least part of October 1970. The deck logs further indicate the launching and recovery of an aircraft, but do not document aircraft destinations or provide passenger names. Therefore, with no record of the Veteran in Vietnam and no record of his leave to the Philippines, the RO concluded that Agent Orange exposure could not be conceded. 

However, the Board finds that the evidence is at least in equipoise as to whether the Veteran was in Da Nang, Vietnam. Although the RO, despite best efforts, could not find evidence that the Veteran was in Da Nang, Vietnam, the Veteran's personnel statements are both extremely detailed and consistent. Moreover, the Veteran's statements are corroborated by his military personnel records and the location and timing of the Ship as indicated by the deck logs. Therefore, despite the Veteran's leave to the Philippines being unnoted in the Veteran's military personnel records, the Board credits the Veteran's statements that he spent a limited time in Vietnam, but time nonetheless, as he awaited a flight to the Philippines. Thus, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran set foot within the land borders of Vietnam during the Vietnam conflict. 

In conclusion, as the Board has found that the Veteran had service in Vietnam and has been diagnosed with type II diabetes mellitus, a disease listed in 38 C.F.R. § 3.309(e) , the Board finds that the evidence supports a grant of service connection for diabetes mellitus, type II, on a presumptive basis as a result of herbicide exposure.


ORDER

Entitlement to service connection for diabetes mellitus type II, to include as a result of exposure to herbicides, is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


